UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-06563 CALVERT WORLD VALUES FUND, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2013 Item 1. Report to Stockholders. [Calvert International Equity Fund Semi-Annual Report to Shareholders] and [Calvert Capital Accumulation Fund Semi-Annual Report to Shareholders] and [Calvert International Opportunities Fund Semi-Annual Report to Shareholders] and [Calvert Emerging Markets Equity Fund Semi-Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Extending the Environmental, Social, and Governance Analytical Framework U.S. consumers and investors are becoming more educated about how environmental, social, and governance (ESG) matters impact themselves and the economy. In fact, the increasing availability of information about ESG practices and their impacts on company performance is forcing companies to upgrade their standards and practices. Rather than risking backlash from regulators, the public, or investors, companies are now trying to manage and mitigate these risks and the potential for events such as the BP oil spill to protect their brand value and support continued consumer demand. While this is positive for the U.S. economy as a whole, and for the companies poised to benefit from the push toward improving ESG awareness, it presents an increasingly complex investment landscape. At the same time, it also presents investors with a unique opportunity to identify and benefit from these trends. That is why at Calvert we have developed sophisticated analytical approaches that enable our investment analysts and portfolio managers to quantify ESG issues in our valuation calculations and the buy and sell decisions of certain of our equity portfolios. This process further merges values with valuations in a way that seeks to improve investment performance and mitigate risks. To this end, we believe the ability to leverage the proprietary expertise of our investment and sustainability research teams can set Calvert apart as we strive to integrate ESG more deeply into our active portfolio management, seeking to identify those companies that manage their ESG impacts sustainably and create the most shareholder value. Investment Climate The six-month period ended March 31, 2013 was marked by uncertainties surrounding the U.S. presidential election and impending fiscal cliff, with equity markets ultimately benefiting from a relief rally to start 2013 as market participants responded favorably to the last-minute, short-term fiscal cliff deal. Hurricane Sandy weighed on the manufacturing sector, especially in the northeast, but improving data in the U.S. labor and housing markets and accommodative monetary policy by the Federal Reserve (Fed) helped boost investor sentiment. There was some progress on the European policy front, but recessionary pressures in the eurozone and concerns about slower growth in China were a drag on international equity markets as the period wore on. Despite the headwinds emanating from Europe, all major global equity indices finished the first half of the fiscal year in positive territory with the Standard and Poor’s (S&P) 500, Russell 1000, Russell 2000, MSCI EAFE, and MSCI Emerging Markets Indices returning 10.19%, 11.10%, 14.48%, 12.18%, and 3.95%, respectively. In a reversal of a multi-year trend, value stocks significantly outperformed growth stocks, and within the Russell 1000 Index, Financials, Industrials, and Consumer www.calvert.com CALVERT INTERNATIONAL EQUITY FUND SEMI- ANNUAL REPORT (UNAUDITED) 4 CALVERT INTERNATIONAL EQUITY FUND M ARCH 31, 2013 I NVESTMENT P ERFORMANCE (total return at NAV*) 6 MONTHS 12 MONTHS ENDED ENDED 3/31/13 3/31/13 Class A 10.94 % 9.56 % Class B 10.30 % 8.22 % Class C 10.50 % 8.56 % Class I 11.36 % 10.37 % Class Y 11.14 % 9.99 % MSCI EAFE Investable Market Index (IMI) 12.52 % 12.01 % Lipper International Multi-Cap Growth Funds Average 9.61 % 8.78 % CALVERT INTERNATIONAL EQUITY FUND M ARCH 31, 2013 % OF TOTAL E CONOMIC S ECTORS INVESTMENTS Consumer Discretionary 22.8 % Consumer Staples 6.0 % Energy 3.7 % Financials 22.8 % Health Care 10.0 % Industrials 11.6 % Information Technology 8.6 % Limited Partnership Interest 0.7 % Materials 6.9 % Short-Term Investments 1.9 % Telecommunication Services 3.4 % Utilities 0.9 % Venture Capital 0.7 % Total % T
